Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The following is a non-final Office Action in response to application number 16961400 filed on July 10, 2021.
Claims 1 – 20 are currently pending, and have been examined.

Claim Interpretation
Regarding Claim 1, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: Claim 1: “an information acquisition unit …, an activation state of a service management application on the user terminal; …” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claim 9, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: Claim 9: “acquiring, …, an activation state of a service management application on the user terminal; …” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claim 10, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: Claim 10: “a request acquisition unit …, a request for transmission of an activation state of a service management application from the information processing device; …” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claim 11, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: Claim 11: “acquiring, …, a request for transmission of an activation state of a service management application from the information processing device; …” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claim 12, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: Claim 12: “a state acquisition …, an activation state of a service management application on the user terminal from the information processing device; …” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claim 20, Examiner notes that the following limitation is not positively recited in the claim, and therefore carries limited patentable weight: Claim 20: “acquiring, …, an activation state of a service management application on the user terminal from the information processing device; …” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))

Drawings
The drawings are objected to because 
In FIG. 1, reference 53 recites “HCE Sever” which should read as “”HCE Server.”
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.











Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, Claim 9 is directed to “information processing.”
Claim 9 is directed to the abstract idea of “processing information to authenticate to provide a service,” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 9 recites “acquiring, in a case where information indicating that card authentication … has succeeded is acquired, …; and providing the activation claim 9, as well as claims 1, 10-12, and 20, recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as “a user terminal”, “a service management application”, “a service providing device”, “a processor”, “an information acquisition unit”, “an information providing unit”, “an information processing device”, and “a state acquisition unit” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “processing information to authenticate to provide a service.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “processing information to authenticate to provide a service” using computer technology (e.g., “a processor”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
The dependent claims do not recite any additional elements which when analyzed individually and as an ordered combination amount to significantly more.  Claims 2-8 and 13-19 
Hence, Claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11, and 20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written Description
Claims 9, 11, and 20, line 2, recite “acquiring, in a case where information …;” However, the Specification does not provide details on what the limitation, “acquiring”, comprises in the 58 references to the various forms of “acquire” throughout the Specification. The computer/hardware Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Unclear Scope
Claim 1 recites “an information acquisition unit that acquires, …; and an information providing unit that provides …” claims 4-7 recite “the information providing unit provides …” claim 10 recites “a request acquisition unit that acquires, …; and a response providing unit that provides …” claim 12 recites “a state acquisition unit that acquires, …; and a service providing unit that provides …” claims 13, 15-19 recite “the service providing unit provides …” It is not clear if the limitation “unit” connotes hardware or software or some combination thereof. The limitation “unit” is listed as a non-structural generic placeholder that may invoke 35 U.S.C. 112(f). Examiner is unable to find in the specification, or in the claims, how the Applicant is using the limitation “unit.” To further prosecution and to assist in developing search strategies, Examiner is defining the limitation “unit” as software. 
For claims 1, 4-7, 10, 12-13, and 15-19 above, see MPEP § 2173.02 I-III, for example: “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).")”
From 2173.02 III B: “It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 ("Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims."). Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.”

Means-Plus-Function
Claim 1 recites "an information acquisition unit that acquires, …;” and “an information providing unit that provides the activation state to a service providing device that provides a service …;” claims 4-7 recite “the information providing unit provides the activation state …” claim 9 recites “providing the activation state to a service providing device that provides …; claim 10 recites “a request acquisition unit that acquires, …;” and “a response providing unit that provides the activation state, …”  claim 12 recites “a state acquisition unit that acquires, …;” and “a service providing unit that provides a service …” claim 13 recites “the service providing unit provides a first service …”  claim 15 recites “the service providing unit provides the service …” claims 16-19 recites “the service providing unit provides , in a case where …”    (See MPEP § 2181 II (A) - 
These claim limitations above do not use the word "means" but are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language, "acts", without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.

Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP § 608.01 (o) and § 2181.

Claim Rejections - 35 USC § 103














In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bona et al (U. S. Patent Application Publication No. 20110140841 A1), herein referred to as Bona, and in view of Kim et al (U. S. Patent No. 11129018 B2), herein referred to as Kim.

Claim 1
Bona teaches an information processing device comprising: …; and an information providing unit that provides the activation state to a service providing device that  provides a service to the user terminal. (FIG. 2B, item 200, 210, and [0054]-[0055])

Bona does not teach, however, Kim teaches an information acquisition unit that acquires, in a 	case where information indicating that card authentication corresponding to a user terminal has succeeded is acquired, an activation state of a service  management application on the user terminal; and 
(FIG. 14, item 1410, 1420, 1430, and [Column 43, lines 22-31])

Kim teaches payment means operation supporting method and electronic device supporting the same. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include payment means operation supporting method and electronic device supporting the same, as in Kim, to improve and/or enhance the technology for secure smart card system, as in Bona, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an electronic device that supports 

Claim 2
Bona and Kim disclose the limitations of claim 1. 
Bona further teaches the information processing device according to claim l, wherein the service management application is activated in    a case where user authentication succeeds. ([0054]-[0055] and [0060])

Claim 3 
Bona and Kim disclose the limitations of claim 1. 
Bona further teaches the information processing according to claim l, wherein the activation state includes at least one of a type of user authentication for activating the service management application or information indicating whether or not the service management application is activated. ([0060])

Claim 4 
Bona and Kim disclose the limitations of claims 1 and 3. 
Bona further teaches the information processing device according to claim 3, wherein the information providing unit provides the activation state and the type of user authentication to the service providing device. ([0060] and [0062])

Claim 5 
Bona and Kim disclose the limitations of claim 1. 
Bona does not teach, however, Kim teaches the information processing device according to claim l, wherein the information providing unit provides the activation state ([Column 43, lines 22-31]) and position information regarding the user terminal to the service providing device. (FIG. 8, item 803, 805, and [Column 19, lines 60-67; and Column 20 lines 1-2]) 

Kim teaches payment means operation supporting method and electronic device supporting the same. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include payment means operation supporting method and electronic device supporting the same, as in Kim, to improve and/or enhance the technology for secure smart card system, as in Bona, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an improved and more cost effective solution for preventing plastic fraud on a global scale. The smart card technology includes some dynamic data to be used in the authentication process, and then the ability to receive dynamic card verification data, and to control the magnetic stripe emulator to emit a 

Claim 6 
Bona and Kim disclose the limitations of claim 1. 
Bona does not teach, however, Kim teaches the information processing device according to claim 1, wherein the information providing unit provides the activation state ([Column 43, lines 22-31]) and a device ID of the user terminal to the service providing device.
([Column 24, lines 41-65])

Kim teaches payment means operation supporting method and electronic device supporting the same. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include payment means operation supporting method and electronic device supporting the same, as in Kim, to improve and/or enhance the technology for secure smart card system, as in Bona, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a secure element utilizing an authentication solution, with improved security, and that can successfully identify various electronic devices owned by the user, as there are currently different approaches to authenticating a user that requests a service. Protection of the identity of the user checked by the authentication process is getting more and more important, as authentication credentials, 

Claim 7 
Bona and Kim disclose the limitations of claim 1. 
Bona does not teach, however, Kim teaches the information processing device according to claim l, wherein the information providing unit provides the activation state ([Column 43, lines 22-31]) and a mode type of holding a card ID necessary for the card authentication to the service providing device. ([Column 10, lines 15-18])

Kim teaches payment means operation supporting method and electronic device supporting the same. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include payment means operation supporting method and electronic device supporting the same, as in Kim, to improve and/or enhance the technology for secure smart card system, as in Bona, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a secure element utilizing an authentication solution, with improved security, and that can successfully identify various electronic devices owned by the user, as there are currently different approaches to authenticating a user that requests a service. Protection of the identity of the user checked by the authentication process is getting more and more important, as authentication credentials, 

Claim 8 
Bona and Kim disclose the limitations of claim 1. 
Bona further teaches the information processing device according to claim 1, wherein the service in accordance with the activation state is provided to the user terminal by the service providing device. (FIG. 3A, item 302, 200, and [0055]-[0056])

Claim 9
Bona teaches an information processing method comprising: …; providing the activation state to a service providing device that provides a service to the user terminal by a processor. (FIG. 2B, item 200, 210, and [0054]-[0055])

Bona does not teach, however, Kim teaches acquiring, in a case where information indicating that card authentication corresponding to a user terminal has succeeded is acquired, an activation state of a service management application on the user terminal; and (FIG. 14, item 1410, 1420, 1430, and [Column 43, lines 22-31])

Kim teaches payment means operation supporting method and electronic device supporting the same. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include payment means operation supporting method Kim, to improve and/or enhance the technology for secure smart card system, as in Bona, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an electronic device that supports a corresponding function by displaying content or executing an application with a specific function, at least one such function is a payment function that provides payment information easily and intuitively. However, a user must execute a mobile payment application, and select a card in the executed application so as to execute the mobile payment. The electronic device overcomes this complex process by having the electronic device process and control all payment information without much user involvement for a successful completion of the payment transaction.

Claim 10
Bona teaches a user terminal comprising:  …; and a response providing unit that provides the activation state, as a response to the request for transmission, to the information processing device. (FIG. 2B, item 200, 210, 300, and [0052] and [0054]-[0055])

Bona does not teach, however, Kim teaches a request acquisition unit that acquires, in a case where information indicating that card authentication corresponding to the user terminal has succeeded is acquired by an information processing device, a request for transmission of an activation state of a service management application from the item 1410, 1420, 1430, and [Column 43, lines 22-31])

Kim teaches payment means operation supporting method and electronic device supporting the same. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include payment means operation supporting method and electronic device supporting the same, as in Kim, to improve and/or enhance the technology for secure smart card system, as in Bona, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an electronic device that supports a corresponding function by displaying content or executing an application with a specific function, at least one such function is a payment function that provides payment information easily and intuitively. However, a user must execute a mobile payment application, and select a card in the executed application so as to execute the mobile payment. The electronic device overcomes this complex process by having the electronic device process and control all payment information without much user involvement for a successful completion of the payment transaction.

Claim 11
Bona teaches an information processing method comprising: …; providing the activation state, as a response to the request for transmission, to the information processing device. (FIG. 2B, item 200, 210, 300, and [0052] and [0054]-[0055])
Bona does not teach, however, Kim teaches acquiring, in a case where information indicating that card authentication corresponding to a user terminal has succeeded is acquired by an information processing device, a request for transmission of an activation state of a service management application from the information processing device; and 
(FIG. 14, item 1410, 1420, 1430, and [Column 43, lines 22-31])

Kim teaches payment means operation supporting method and electronic device supporting the same. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include payment means operation supporting method and electronic device supporting the same, as in Kim, to improve and/or enhance the technology for secure smart card system, as in Bona, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an electronic device that supports a corresponding function by displaying content or executing an application with a specific function, at least one such function is a payment function that provides payment information easily and intuitively. However, a user must execute a mobile payment application, and select a card in the executed application so as to execute the mobile payment. The electronic device overcomes this complex process by having the electronic device process and control all payment information without much user involvement for a successful completion of the payment transaction.


Claim 12
Bona teaches a service providing device comprising: …; a service providing unit that provides a service in accordance with the activation state to the user terminal.
(FIG. 2B, item 200, 210, 300, and [0052] and [0054]-[0055])

Bona does not teach, however, Kim teaches a state acquisition unit that acquires, in a case where information indicating that card authentication corresponding to a user terminal has succeeded is acquired by an information processing device, an activation state of a service management application on the user terminal from the information processing device; and (FIG. 14, item 1410, 1420, 1430, and [Column 43, lines 22-31])

Kim teaches payment means operation supporting method and electronic device supporting the same. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include payment means operation supporting method and electronic device supporting the same, as in Kim, to improve and/or enhance the technology for secure smart card system, as in Bona, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an electronic device that supports a corresponding function by displaying content or executing an application with a specific function, at least one such function is a payment function that provides payment information easily and intuitively. However, a user must execute a mobile payment application, and 

Claim 13
Bona and Kim disclose the limitations of claim 12. 
Bona further teaches the service providing device according to claim 12, wherein the service providing unit provides a first service to the user terminal in a case where the service management application is activated, and provides a second service to the user terminal in a case where the service management application is not activated, the second service being more limited than the first service. (FIG. 8 and FIG. 15, item 966, 970, 974-978, and [0067], [0095]-[0101] and [0113])

Claim 14
Bona and Kim disclose the limitations of claims 12 and 13. 
Bona further teaches the service providing device according to claim wherein the first service is a service provided within a first credit line, and the second service is a service provided within a second credit line smaller than the first credit line. (FIG. 3A, item 300, 308; FIG. 3B, item 320, and [0056]-[0057]; FIG. 17, and [0019])

Claim 15
Bona and Kim disclose the limitations of claim 12. 
Bona further teaches the service providing device according to claim 12, wherein the service providing unit provides the service to the user terminal in a case where the service management application is activated, and prevents the service from being provided to the user terminal in a case where the service management application is not activated.
(FIG. 8, Item 806, 807, and [0095])

Claim 16
Bona and Kim disclose the limitations of claim 12. 
Bona further teaches the service providing device according to claim 12, wherein the service providing unit provides, in a case where the activation state and a mode type of holding a card ID necessary for the card authentication are acquired from the information processing device, the service in accordance with the activation state and the mode type of holding to the user terminal. (FIG. 8, Item 806, 807, and [0060], [0095] and [0097]-[0098])

Claim 17
Bona and Kim disclose the limitations of claim 12. 
Bona further teaches the service providing device according to claim 12, wherein the service providing unit provides, in a case where the activation state and a type of user authentication for activating the service management application are acquired from the information processing device, the service in accordance with the activation state and the type of user authentication to the user terminal. ([0060] and [0062])

Claim 19
Bona and Kim disclose the limitations of claim 12. 
Bona does not teach, however, Kim teaches the service providing device according to claim 12, wherein the service providing unit provides, in a case where the activation state ([Column 43, lines 22-31]) and a device ID of the user terminal are acquired from the information processing device, the service in accordance with the activation state and the device ID to the user terminal. ([Column 24, lines 41-65])

Kim teaches payment means operation supporting method and electronic device supporting the same. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include payment means operation supporting method and electronic device supporting the same, as in Kim, to improve and/or enhance the technology for secure smart card system, as in Bona, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a secure element utilizing an authentication solution, with improved security, and that can successfully identify various electronic devices owned by the user, as there are currently different approaches to authenticating a user that requests a service. Protection of the identity of the user checked by the authentication process is getting more and more important, as authentication credentials, using static identifying information identifying the user, may be copied by an unauthorized third person, especially of the user is not aware of the device being used and its vulnerabilities.
Claim 20
Bona teaches a service providing method comprising: …; providing a service in accordance with the activation state to the user terminal by a processor. (FIG. 2B, Item 200, 210, 300, and [0052] and [0054]-[0055])

Bona does not teach, however, Kim teaches acquiring, in a case where information indicating that card authentication corresponding to a user terminal  has succeeded is acquired by an information processing device, an activation state of a service management application on the user terminal from the information processing device; and (FIG. 14, Item 1410, 1420, 1430, and [Column 43, lines 22-31])

Kim teaches payment means operation supporting method and electronic device supporting the same. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include payment means operation supporting method and electronic device supporting the same, as in Kim, to improve and/or enhance the technology for secure smart card system, as in Bona, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an electronic device that supports a corresponding function by displaying content or executing an application with a specific function, at least one such function is a payment function that provides payment information easily and intuitively. However, a user must execute a mobile payment application, and select a card in the executed application so as to execute the mobile payment. The electronic .

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Bona et al (U. S. Patent Application Publication No. 20110140841 A1), herein referred to as Bona, in view of Kim et al (U. S. Patent No. 11129018 B2), herein referred to as Kim, and in further view of Haggerty et al (U. S. Patent Application Publication No. 20140222688 A1), herein referred to as Haggerty.

Claim 18
Bona and Kim disclose the limitations of claim 12. 
Bona and Kim do not teach, however, Haggerty teaches the service providing device according to claim 12, wherein the service providing unit provides, in a case where the activation state and position information regarding the user terminal are acquired from the information processing device, the service in accordance with the activation state and the position information to the user terminal. ( [0034], [0037], and [0059])

Haggerty teaches secure element transactions and management of assets. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include secure element transactions and management of assets, as in Haggerty; and to include payment means operation supporting method and electronic device supporting the same, as in Kim, to improve and/or enhance the technology for secure smart Bona, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide customers and merchants with a convenient and secure means for performing financial and other related transactions globally. As customers and merchants have steadily evolved in transactional complexity and/or convenience, including the increasingly pervasive use of mobile devices, new and improved schemes for distributing assets are needed. Ideally, such solutions should offer reasonable and convenient management capabilities for customers, merchants, and issuing entities, anywhere globally and without compromising the flexibility of the assets.











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Tremlet (U. S. Patent No. 9436940 B2) – Embedded Secure Element for Authentication, Storage and Transaction Within a Mobile Terminal
Tremlet recites incorporating an embedded secure element into a mobile device, and more particularly, to systems, devices and meth-ods of incorporating the embedded secure element into a mobile device for identity authentication, data storage and processing in trusted transactions. These trusted transactions require a high security level to protect sensitive data or programs in bank account management, purchasing orders, contactless payment, passport verification, and many other high security applications. The secure element will provide a root of Tremlet not used as cited references better teach the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you 

/STEVEN R CHISM/Examiner, Art Unit 3692                                                                                                                                                                                      
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692